United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  March 15, 2007

                                                           Charles R. Fulbruge III
                                                                   Clerk
                           No. 06-10785
                         Summary Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

MICHAEL THOMAS,

                                     Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                    USDC No. 4:05-CR-96-ALL
                      --------------------

Before DeMOSS, STEWART and PRADO, Circuit Judges

PER CURIAM:*

     Michael Thomas appeals the sentence imposed following the

revocation of his supervised release.   He contends that pursuant

to United States v. Mares, 402 F.3d 511, 519 (5th Cir.),

cert. denied, 126 S. Ct. 43 (2005), sentences, including those

imposed upon revocation of supervised release, are reviewed

under the reasonableness standard.   Further, he argues that the

sentence imposed was unreasonable because it substantially

exceeded the recommended range and the district court failed to

articulate fact specific reasons for imposing the sentence.

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 06-10785
                                  -2-

     The Government has moved for dismissal of the appeal or for

summary affirmance on the ground that this court lacks

jurisdiction to consider Thomas’s appeal under 18 U.S.C.

§ 3742(a)(4).    Because Thomas cannot prevail on the merits of his

appeal, we pretermit consideration of the jurisdictional issue.

See United States v. Weathersby, 958 F.2d 65, 66 (5th Cir. 1992).

The Government’s motion for dismissal of the appeal or for

summary affirmance is therefore denied.       The Government’s

alternative request for an extension of time to file an appellate

brief is also denied as unnecessary.

     This court need not decide the appropriate standard of

review for a sentence imposed upon revocation of supervised

release in the wake of United States v. Booker, 543 U.S. 220

(2005), because Thomas has not shown that his sentence was either

unreasonable or plainly unreasonable.       See United States v.

Hinson, 429 F.3d 114, 120 (5th Cir. 2005), cert. denied, 126 S.

Ct. 1804 (2006).    Thomas was subject to a five-year statutory

maximum sentence upon revocation of his supervised release on

Counts One and Two, and a two-year statutory maximum sentence on

Count Four.     See 18 U.S.C. §§ 924(a)(2), 3559(a)(1) and (3),

3583(e)(3); 21 U.S.C. §§ 841(b)(1)(A)(iii), 846.       The Sentencing

Guidelines recommended a prison term of between 7 and 13 months

based on Thomas’s Grade C violations and his criminal history

category of V.     See U.S.S.G. § 7B1.4(a).    Therefore, the

consecutive nine-month terms of imprisonment on each count
                          No. 06-10785
                               -3-

followed by concurrent 24-month terms of supervised release on

Counts One and Two were within the recommended range and neither

unreasonable nor plainly unreasonable.   See Hinson, 429 F.3d at

120; United States v. Gonzalez, 250 F.3d 923, 925-29 (5th Cir.

2001).

     AFFIRMED; MOTION FOR DISMISSAL OR SUMMARY AFFIRMANCE DENIED;

ALTERNATIVE REQUEST FOR EXTENSION OF TIME DENIED AS UNNECESSARY.